Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on June 21, 2019. Claims 16-30 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Claim Objections
Claims 16, 7, 19, 22 are objected to because of the following informalities:  The term relative should be changed to respective.  
Claims 18 is objected. Since the first shut-off valve is defined in claim 1, the expression "a first shut-off valve" in claim 3 should have read "the first shut-off valve".
Claim 22 is objected. The first and second hydraulic delivery circuits, should have been dependent on present claim 20.
Claims 26 and 27 are objected. The expressions "to at least a control unit" at the end of present claims should have read "to at least one of the control units”.
Claim 30 is objected. The expression "pump" in present claim is misleading and should have read "master cylinder”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 recites the limitation “the electric-hydraulic type".  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation “the reversible type".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19, 21, 34-30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO2014/048600 A1 (CONTINENTAL TEVES AG & CO OHG [DE]) 3 April 2014 (2014-04-03) using machine translation submitted with IDS on 07/23/2019 (“D1”).

Regarding claim(s) 16. D1 discloses a braking system for vehicles (Fig. 1 and 2), comprising: 
a manual actuator device (2), operable by means of a lever and / or a pedal (1), selectively connectable to at least one braking device (8a) placed on a first axle (VA) of the vehicle, and at least one braking device (9a) placed on a second axle (HA) of the vehicle, each braking device (8a,9a) acting on a relative brake disc or drum (figure 1: disc brakes),
at least one front automatic actuator device (5), operatively connected to said manual actuator device (2) by means of a first control unit (12), and to the at least one braking device (8a) of the first axle (VA) of the vehicle,
at least one rear automatic actuator device (9a) (electro-mechanical brake), operatively connected to the manual actuator device (2) by means of a second control unit (10a) (see for instance page 13, paragraph 1, and/or claim 4) and to the at least one braking device (9a) of the second axle (HA) of the vehicle
wherein said control units (12,10a) are programmed so as to actuate the respective automatic front and rear actuator devices (5,9a) as a function of the position or configuration of the manual actuator device (2) (see for instance claim 5 and figure 2),
wherein at least the front automatic actuator device (5) is of the electric-hydraulic type and is connected to a first hydraulic delivery circuit (22) of the manual actuator device (2), by means of a first shut-off valve (23) positionable in an operating position, in which it hydraulically disconnects the front automatic actuator device (5) from the manual actuator device (2), and in a safety position in which it hydraulically connects the front electric-hydraulic automatic actuator device (5) with the manual actuator device (2) (see for instance claims 9 and 10).

Regarding claim(s) 17. D1 discloses wherein the first hydraulic delivery circuit is fluidically connected to a delivery volume of the front automatic actuator device, the delivery volume comprising brake fluid that supplies the relative braking device (Patent Translate Page 1: The hydraulic brake system for the front axle preferably comprises in addition to the electrically controllable device which operates in the “brake-by-wire" mode, the hydraulically actuated wheel brakes, one between the master cylinder and the hydraulic. )

Regarding claim(s) 18, 21. D1 discloses wherein the rear automatic actuator device is of the electric-hydraulic type and is connected to the first hydraulic delivery circuit of the manual actuator device, via a first shut-off valve positionable in an operating position, in which it hydraulically disconnects the rear automatic actuator device from the manual actuator device, and in a safety position in which it hydraulically connects the rear electric-hydraulic automatic actuator device with the manual actuator device (Patent Translate page 2. E.g. In order to increase the availability of the brake system, a separate electrical energy supply source is provided for the hydraulic brake system, advantageously at least for the first control unit thereof, and for each electromechanical actuator of the wheel brakes of the rear axle. The simulation device preferably has a hydraulic simulator chamber, which is hydraulically connected by means of a hydraulic connection to the pressure chamber of the master brake cylinder by means of a simulator release valve.)

Regarding claim(s) 19. D1 discloses wherein the first hydraulic delivery circuit is fluidically connected to a delivery volume of the rear automatic actuator device, the delivery volume comprising brake fluid that supplies the relative braking device (In the control and regulation unit 70 is a on the rear axle). 

Regarding claim(s) 24. D1 discloses wherein said front and rear automatic actuator devices are of the reversible type (the actuator (62a, 62b)). 

Regarding claim(s) 25. D1 discloses in which the manual actuator device, operable via a lever and/or a pedal, is connected to a passive pedal simulator, through a control valve which selectively connects or disconnects the manual actuator device from the passive pedal simulator (fig. 1 and fig. 2, brake pedal (1)). 

Regarding claim(s) 26. D1 discloses in which the manual actuator device is provided with at least a stroke sensor, operatively connected to at least a control unit (fig. 1 and fig. 2, brake pedal (1)).

Regarding claim(s) 27. D1 discloses in which the manual actuator device is provided with at least a pressure sensor, operatively connected to at least a control unit (pressure sensor 19). 

(Patent Translate page 2. Set a braking forces on the wheels brakes according to the drivers braking request…). 

Regarding claim(s) 29. D1 discloses two braking devices on the first axle, each connected to a respective front automatic actuator device, operatively connected to said manual actuator device, via a first control unit, two braking devices on the second axle, each connected to a respective rear automatic actuator device, operatively connected to said manual actuator device via a second control unit ((fig. 1 and fig. 2 and associated texts).

Regarding claim(s) 30. D1 discloses in which the manual actuator device is a hydraulic pump, provided with at least a brake fluid reservoir provided with a fluid level sensor inside it, so as to estimate the wear of the pads of the braking devices (fig. 1 and fig. 2 and associated texts).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Gilles et al. US2013/0207452 (“Gilles”)

Regarding claim(s) 20, 22, 23. D1 is silent to in which the first shut-off valve is provided with a pair of non-return valves, in which a first non-return valve allows the discharge of any residual pressure left in the automatic hydraulic actuator devices, a second non-return valve has a filling function through connection with a brake fluid reservoir. 
Gilles teaches another brake system specifically shut-off valve is provided with a pair of non-return valves, in which a first non-return valve allows the discharge of any residual pressure left in the automatic hydraulic actuator devices, a second non-return valve has a filling function through connection with a brake fluid reservoir (para. 81,para. 88, para. 95, e.g. shut-off valves 138, 140--because of the non-return valves 142, 144 which are connected in parallel thereto and open as soon as there is a slight pressure build-up. To maintain the pressure the two valves 138, 140 are each closed so that the hydraulic pressures built up in the brake circuits 102, 104 cannot escape.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of D1 by incorporating the applied teaching of Gilles to improve vehicle braking system and reduce pressure build up.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/
Primary Examiner, Art Unit 3669